STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                 NO.   2022   KW   0104

VERSUS


JACOB      MCCAIN     DAY                                                 MARCH   28,       2022




In   Re:         Jacob McCain        Day,    applying       for    supervisory writs,         22nd
                 Judicial      District      Court,     Parish     of   Washington,     No.    19-
                CR2- 139421.




BEFORE:         McDONALD,         LANIER,   AND    WOLFS,    JJ.


        WRIT     DENIED      AS   MOOT.     The   records     of    the   Washington        Parish

Clerk of Court' s            Office reflect        that the        district     court acted        on
relator' s writ of habeas corpus on January 26,                           2022.


                                                  JMM
                                                  WIL

                                                  EW




COURT      OF APPEAL,        FIRST   CIRCUIT




        DEPUTY        LERK   OF   COURT
                FOR    THE   COURT